Proceeding pursuant to article 78 of the CPLR to annul a determination of the State Liquor Authority, dated March 21, 1969,’ which revoked petitioner’s liquor license. Proceeding dismissed on the merits and determination confirmed, with costs. No opinion. Christ, Acting P. J., Brennan and Munder, JJ., concur; Rabin and Benjamin, JJ., dissent and vote to modify the determination by reducing the penalty from revocation to suspension from the effective date of the order of revocation (Feb. 28, 1969) to the present time. In our view the penalty of revocation is, in the circumstances presented, excessive to the extent indicated and constitutes an abuse of discretion.